 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     _______________________________________
 7                                          )
     C&C OFFSET PRINTING CO. (USA), INC., )
 8                                          )                 Case No. MC19-0102RSL
                           Plaintiff,       )
 9              v.                          )
                                            )                 ORDER
10   LONE PINE PUBLISHING COMPANY,          )
                                            )
11                         Defendant,       )
                v.                          )
12                                          )
     AMAZON.COM, INC.,                      )
13                                          )
                           Garnishee.       )
14   _______________________________________)
15
             This matter comes before the Court on plaintiff’s “Application for Writ of Garnishment.”
16
     Dkt. # 7. A Writ of Garnishment was issued in this case on August 7, 2019, as acknowledged in
17
     the latest filing. A second writ is unnecessary and procedurally improper: it is therefore
18
     STRICKEN. If plaintiff intends to seek judgment on the garnishee’s answer, it must file an
19
     appropriate motion and form of judgment.
20
21
             Dated this 30th day of October, 2019.
22
23                                             A
24                                             Robert S. Lasnik
                                               United States District Judge
25
26


     ORDER
